              Case 2:17-cv-00094-RAJ Document 377 Filed 07/10/20 Page 1 of 3




 1                                                          THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
      ABDIQAFAR WAGAFE, et al., on behalf               No. 2:17-cv-00094-RAJ
 9    of themselves and others similarly situated,
                                                        PLAINTIFFS’ MOTION TO SEAL
10                          Plaintiffs,                 PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                                        RE: OUTSTANDING DISCOVERY
11           v.                                         DISPUTES AND SUPPORTING
                                                        DOCUMENTS
12    DONALD TRUMP, President of the
      United States, et al.,                            Noting Date: July 31, 2020
13
                            Defendants.
14

15                                        I.    INTRODUCTION
16          Plaintiffs respectfully request leave to keep under seal Plaintiffs’ Supplemental Brief RE:
17   Outstanding Discovery Disputes and the exhibits attached to the Declaration of Paige Whidbee
18   in support of Plaintiffs’ Supplemental Brief, which are filed at Dkts. 379 and 381.
19          On June 26, 2020, Plaintiffs filed a status report asking the Court to allow Plaintiffs to
20   file a supplemental brief regarding the outstanding discovery motions and the remaining disputes
21   between the parties. See generally Dkt. 372. These outstanding discovery motions relate to the
22   Named Plaintiffs’ A-Files, policy documents over which Defendants’ redacted for the law
23   enforcement and deliberative process privileges and Defendants’ requested clawbacks of certain
24   documents. Plaintiffs discuss the substance of these issues which reveal information that
25   Defendants designated as “Confidential” or “Attorney’s Eyes Only” under the parties’ Protective
26
     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES                                                        Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 1                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:17-cv-00094-RAJ Document 377 Filed 07/10/20 Page 2 of 3




 1
     Order (Dkt. 86). Despite a meet and confer on this issue, Defendants maintain their
 2
     confidentiality designation over the documents and information discussed in Plaintiffs’ motion.
 3
     Plaintiffs have provisionally filed under seal Plaintiffs’ Supplemental Brief RE: Outstanding
 4
     Discovery Disputes and the exhibits attached to the Declaration of Paige Whidbee in support of
 5
     Plaintiffs’ Supplemental Brief.
 6

 7                                       II.          CERTIFICATION

 8          Pursuant to LCR 5(g)(3)(A), Plaintiffs certify that the parties met and conferred

 9   telephonically regarding the need for this motion on July 9, 2020. Victoria Braga, Brian Kipnis,

10   and Michelle Slack participated on behalf of Defendants and Paige Whidbee and Heath Hyatt

11   participated on behalf of the Plaintiffs.

12                                             III.    ARGUMENT

13          Plaintiffs move to keep under seal Plaintiffs’ Supplemental Brief RE: Outstanding

14   Discovery Disputes and the exhibits attached to the Declaration of Paige Whidbee in support of

15   Plaintiffs’ Supplemental Brief because Plaintiffs’ motion discusses the content of documents

16   designated as “Confidential” or “Attorney’s Eyes Only” under the parties’ stipulated protective

17   order, Dkt. 86 at 4 (“nor shall [Confidential Information] be included in any pleading, record, or

18   document that is not filed under seal with the Court or redacted in accordance with applicable

19   law.”). Plaintiffs disagree with this designation. Defendants will presumably file a statement

20   explaining why this material should remain under seal as required by LCR 5(g). See LCR 5(g)(3)

21   (“the party who designated the document confidential must satisfy subpart (3)(B) in its response

22   to the motion to seal or in a stipulated motion.”).

23

24

25

26
     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES                                                       Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 2                                         1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
            Case 2:17-cv-00094-RAJ Document 377 Filed 07/10/20 Page 3 of 3




 1   Respectfully submitted,                        DATED: July 10, 2020

 2   s/ Jennifer Pasquarella                        s/ Harry H. Schneider, Jr.
     Jennifer Pasquarella (admitted pro hac vice)   s/ Nicholas P. Gellert
 3   ACLU Foundation of Southern California         s/ David A. Perez
     1313 W. 8th Street                             s/ Heath L. Hyatt__________
 4   Los Angeles, CA 90017                          s/ Paige L. Whidbee________
     Telephone: (213) 977-5236                      Harry H. Schneider, Jr. #9404
 5   jpasquarella@aclusocal.org                     Nicholas P. Gellert #18041
                                                    David A. Perez #43959
 6   s/ Matt Adams                                  Heath L. Hyatt #54141
     Matt Adams #28287                              Paige L. Whidbee #55072
 7   Northwest Immigrant Rights Project             Perkins Coie LLP
     615 Second Ave., Ste. 400                      1201 Third Avenue, Suite 4900
 8   Seattle, WA 98122                              Seattle, WA 98101-3099
     Telephone: (206) 957-8611                      Telephone: 206.359.8000
 9   matt@nwirp.org                                 HSchneider@perkinscoie.com
                                                    NGellert@perkinscoie.com
10   s/ Stacy Tolchin                               DPerez@perkinscoie.com
     Stacy Tolchin (admitted pro hac vice)          HHyatt@perkinscoie.com
11   Law Offices of Stacy Tolchin                   PWhidbee@perkinscoie.com
     634 S. Spring St. Suite 500A
12   Los Angeles, CA 90014                          s/ Kristin Macleod-Ball
     Telephone: (213) 622-7450                      Kristin Macleod-Ball (admitted pro hac vice)
13   Stacy@tolchinimmigration.com                   American Immigration Council
                                                    1318 Beacon Street, Suite 18
14   s/ Hugh Handeyside                             Brookline, MA 02446
     s/ Lee Gelernt                                 Telephone: (857) 305-3600
15   s/ Hina Shamsi                                 kmacleod-ball@immcouncil.org
     Hugh Handeyside #39792
16   Lee Gelernt (admitted pro hac vice)            s/ John Midgley
     Hina Shamsi (admitted pro hac vice)            s/ Molly Tack-Hooper
17   American Civil Liberties Union Foundation      John Midgley #6511
     125 Broad Street                               Molly Tack-Hooper #56356
18   New York, NY 10004                             ACLU of Washington
     Telephone: (212) 549-2616                      P.O. Box 2728
19   lgelernt@aclu.org                              Seattle, WA 98111
     hhandeyside@aclu.org                           Telephone: (206) 624-2184
20   hshamsi@aclu.org                               jmidgley@aclu-wa.org

21   s/ Sameer Ahmed
     Sameer Ahmed (admitted pro hac vice)
22   Harvard Immigration and Refugee
       Clinical Program
23   Harvard Law School
     6 Everett Street; Suite 3105                   Counsel for Plaintiffs
24   Cambridge, MA 02138
     Telephone: (617) 495-0638
25   sahmed@law.harvard.edu

26
     PLAINTIFFS’ SUPPLEMENTAL BRIEF RE OUTSTANDING
     DISCOVERY DISPUTES                                                  Perkins Coie LLP
     (No. 2:17-cv-00094-RAJ) – 3                                    1201 Third Avenue, Suite 4900
                                                                      Seattle, WA 98101-3099
                                                                        Phone: 206.359.8000
                                                                         Fax: 206.359.9000
